   Case 1:16-cv-03088-JGK-RWL Document 210 Filed 07/17/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
JAMES LASTRA,

                     Plaintiff,
                                               16-cv-3088 (JGK)
          - against –
                                               ORDER
CITY OF NEW YORK, ET AL.,

                    Defendants.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The Court received the attached email and documents from

the plaintiff. The schedule remains the same. The plaintiff may

file objections by July 21, 2020 and the defendants may respond

by July 24, 2020.

SO ORDERED.

Dated:    New York, New York
          July 17, 2020
                                            /s/ John G. Koeltl
                                              John G. Koeltl
                                       United States District Judge
             Case 1:16-cv-03088-JGK-RWL Document 210 Filed 07/17/20 Page 2 of 10


Koeltl NYSD Chambers

From:                Jamie L. <jsavak@hotmail.com>
Sent:                Friday, July 17, 2020 1:25 PM
To:                  Pellegrino, Nicolette (Law); Koeltl NYSD Chambers
Subject:             Re: letter regarding Defendants counsel's July 15th letter - This is not my appeal
Attachments:         Defendants' 07-15-2020 Opp. (Lastra James) - Dkt. No. 208.pdf; Edwards v City of New YorkTwo.pdf



Dear Judge Koeltl,

   I am writing briefly for the purposes of providing some clarification regarding the erroneous iteration
contained in part II of Ms. Pellegrino's letter reply to my letter request for an extension of time‐‐ my letter
application was solely for an extension and not, as she is trying to treat it, as an argument which needs to be
supported with facts in an appeal‐ facts I contend she deliberately omitted at the conference. Notwithstanding
that, Ms. Pellegrino's statement concerning compliance with the 160.50 form is incorrect and distorts the
facts by her omitting information in her custody at the conference ‐ specifically the list she refers to
concerning local rule 83.10. As stated in my pdf letter, my previous attorneys Mr. Korenbaum and Mr.
Schotter complied with the 160.50 and Mr. Korenbaum esq. already provided a list pursuant to
83.10. Yet, Ms. Pellegrino claims she can't recall seeing the list document, but it is indeed in the document
production Mr. Korenbaum submitted to the attorneys for defendants in City's law offices in 2017. The City's
attorneys, never objected nor submitted a deficiency letter in over two years(almost three years).

This parallels the Edwards v City of New York case SDNY 2018 SDNY WL 1240305 cited in plaintiff's letter and
at the teleconference. Ms. Pellegrino seeks to convolute the issue by misinterpreting that case and omitting
information to the Court of the fact the city's law offices were already in receipt of that list. See , Edwards v
City of New York, 2018 SDNY WL 1240305 at *2 The Court states at * 2 :
" Edwards contends that the defendants 'waived the particular objection that they now belatedly raise in this
instant letter,' because ....[t]he Defendants admit that they did not serve Plaintiff with a deficiency letter
until October 5th, 2017....the Defendants then waited an additional four months to raise this issue again. Now
, nearly five months after plaintiff served his discovery responses and two months after Plaintiff's deposition
the defendants seek sealed documents which have no bearing on this litigation."

Ms. Pellegrino omitted the relevant information concerning the list that was and is already in the city's law
offices custody (since 2017) at the teleconference by stating at the conference that she "couldn't remember,
" when asked.

Defense counsel Ms. Pellegrino misrepresented the facts because if she had stated the facts concerning the
list during the conference, it would have undermined her almost 3‐year late failure to submit a deficiency
letter. As is paralleled in the Edwards v City of New York 2018 SDNY WL 1240305 case.

Plaintiff respectfully asserts she should not get that relief by omitting facts concerning the list that was already
produced and in the city law offices possession for almost 3 years. She omitted that information to the Court
in order to get a favorable decision. And she should be compelled to produce that list that was provided in
discovery production in 2017. And even now she is continuing to omit this crucial information to this Court
regarding the list produced by Mr. Korenbaum.


                                                           1
              Case 1:16-cv-03088-JGK-RWL Document 210 Filed 07/17/20 Page 3 of 10

Had she been forthright by telling the judge that she actually had the list that Plaintiff's attorney
Mr. Korenabum gave in discovery production way back in 2017 she would probably would have been denied
her request. But she withheld information by claiming "she can't remember. " If she couldn't remember she
should have gone back to the file to refresh her memory. By withholding that information to the Court under
the pretext of not remembering she is impeding important facts being brought to the Courts attention to
render a fair determination parallel to the Edwards v City of New York case . And Plaintiff respectfully
suggests she should now produce that list since on a previous recent phone call I had with her she states that
she reviewed the file and still "can't remember" if she has it and that the details arent important.

In the Edwards case the defense counsel at *1 even claimed they did not get a complete list from Edwards ‐
And notwithstanding that the Court denied their request because it was late, not relevant, and not
proportional to the needs of the case. In Edwards' case, Edward's had a rap sheet. But in my case, Plaintiff,
James Lastra, does not have a rap sheet.

It is quite upsetting because plaintiff knows for a fact that they have the list and the 160.50 form ‐ all produced
in 2017.

Defense counsel is even distorting the adjournment ‐ the adjournments were mainly a direct result of the
pandemic ‐ where everything shut down.

Lastly this letter is not my appeal which I will submit on July 21st. This letter is only to correct what I assert are
her incorrect iterations in her reply letter to the Court which she submitted on July 15, 2020 attached herein .

Respectfully submitted


James Lastra

PS I only became aware of Honor's current order on Thursday July 16th

From: Pellegrino, Nicolette (Law) <npellegr@law.nyc.gov>
Sent: Wednesday, July 15, 2020 1:41 PM
To: Jamie L. <jsavak@hotmail.com>
Subject: Courtesy Copy of the Defendants' July 15, 2020 Letter

Good Afternoon Mr. Lastra,

Attached please find a courtesy copy of the Defendants' July 15, 2020 Letter in Opposition (Dkt. No. 208).

Best,

Nicolette Pellegrino
Assistant Corporation Counsel
Special Federal Litigation Division
New York City Law Department
100 Church Street
New York, NY 10007
212.356.2338
npellegr@law.nyc.gov



                                                            2
          Case 1:16-cv-03088-JGK-RWL Document 210 Filed 07/17/20 Page 4 of 10
Edwards v. City of New York, Not Reported in Fed. Supp. (2018)



                                                                York Criminal Procedure Law (‘CPL’) ] § 160.50 1 release
                  2018 WL 1240305                               by a date certain”; and (b) Edwards requests “that the
    Only the Westlaw citation is currently available.           Court issue a protective Order regarding documents related to
     United States District Court, S.D. New York.               Plaintiff’s arrests.” Docket Entry No. 41.

             Ramel EDWARDS, Plaintiff,                          The defendants served Edwards with their first set of
                          v.                                    document requests, on August 1, 2017, including Document
   The CITY OF NEW YORK, Undercover Police                      Request No. 12, which states:
  Officer Shield # 0048, and John Doe, Defendants.

                          16-CV-                                             Complete and provide the annexed
                            9124                                             blank authorization for access to
                       (PGG) (KNF)                                           plaintiff’s records that may be sealed
                             |                                               pursuant to N. Y. C. P. L. §§ 160.50 and
                    Signed 03/08/2018                                        160.55. Note that the authorizations
                                                                             for access to plaintiff’s records [that]
Attorneys and Law Firms
                                                                             may be sealed pursuant to N.Y.C.P.L.
Jessica Massimi, The Law Offices of Michael S. Lamonsoff,                    §§ 160.50 and 160.55 that is annexed
PLLC, New York, NY, for Plaintiff.                                           hereto differs from the authorization
                                                                             that may have been provided at the
John L. Garcia, New York City Law Department, New York,                      outset of this litigation in that it is not
NY, for Defendants.                                                          limited to documents pertaining to the
                                                                             arrest and/or prosecution that is the
                                                                             subject of this litigation.
            MEMORANDUM AND ORDER

KEVIN  NATHANIEL             FOX,      UNITED       STATES      On August 31, 2017, Edwards objected to Document
MAGISTRATE JUDGE                                                Request No. 12 as follows: “Plaintiff objects on the
                                                                grounds the request is neither relevant nor reasonably
Discovery Dispute Docket Entry No. 41
                                                                calculated to lead to the discovery of admissible evidence.
 *1 Ramel Edwards (“Edwards”) commenced this action,
                                                                Without waiving this objection, Plaintiff hereby encloses said
asserting false arrest, denial of his right to a fair trial,
                                                                authorization.” The defendants contend that the plaintiff’s
malicious prosecution and municipal liability, pursuant to
                                                                “enclosed authorization, however, was not the requested
42 U.S.C. §§ 1983 and 1988. Edwards alleges that, on
                                                                release, but rather a release that contained the same language
January 29, 2016, while he “was lawfully present inside
                                                                as the release that Plaintiff provided at the onset of litigation,
1420 Grand Concourse, County of the Bronx, City and
                                                                pursuant to Local Civil Rule 83.10.” On October 5, 2017,
State of New York,” “Undercover Police Officer Shield
                                                                the defendants served Edwards with a deficiency letter,
# 0048 (“UC 48”) and John Doe arrived in uniform and
                                                                requesting “that Plaintiff provide a blanket § 160.50 Release.”
on duty,” and “[w]ithout any explanation, warning, or
                                                                Edwards responded the same day that he “will not be
justification, one of the individual Defendants drew his
                                                                providing a 160.50 release beyond that which was provided
gun pointed it at the Plaintiff, and instructed him to get
                                                                at the outset of this litigation.” According to the defendants,
against the wall.” Edwards was arrested and “arraigned on
                                                                on February 2, 2018, they “raised this issue again” via an
a criminal complaint containing false allegations sworn to
                                                                e-mail message, and “Plaintiff again stated that he will not
by [UC 48] ... that Plaintiff possessed and sold marijuana.”
                                                                be providing a blanket § 160.50 Release. Defendants now
Thereafter, “all charges against Plaintiff were dismissed in
                                                                move to compel same.” The defendants assert that, since
their entirety on June 15, 2016.” Before the Court is the
                                                                Edwards stated in response to their Document Request No.
parties' joint letter, dated February 23, 2018, in which: (a)
                                                                12 that “he would provide ‘said authorization,’ ” he “should
the defendants “request that the Court compel Plaintiff to
                                                                be compelled to provide the proper blanket § 160.50 release,
provide a properly completed and executed blanket [New
                                                                which he said he would provide and to which he asserted no


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             1
           Case 1:16-cv-03088-JGK-RWL Document 210 Filed 07/17/20 Page 5 of 10
Edwards v. City of New York, Not Reported in Fed. Supp. (2018)


valid objection.” The defendants contend that “[t]he full arrest      in convictions. However, Courts in this circuit have ruled that
history of a plaintiff bringing a false arrest claim is relevant to   this type of information is not admissible at trial.” Edwards
any defense regarding causation and the severity of that [sic]        seeks a protective order “regarding documents related to [his]
plaintiff’s alleged damages.” According to the defendants,            arrests which are unrelated to this incident.”
“courts in this Circuit routinely require production of blanket
§ 160.50 release in false arrest and malicious prosecution
cases,” because “[i]nformation about [Edwards’s] prior                Legal Standard
arrests is plainly relevant to mitigate or controvert his
                                                                        Unless otherwise limited by court order, the scope of
damages.” Moreover, the defendants “produced a list of
                                                                        discovery is as follows: Parties may obtain discovery
Plaintiff’s arrest[s] showing that Plaintiff was arrested 20
                                                                        regarding any nonprivileged matter that is relevant to any
times before the arrest at issue,” and if “Plaintiff challenges
                                                                        party’s claim or defense and proportional to the needs of
the accuracy of Defendants' production of Plaintiff s list of
                                                                        the case, considering the importance of the issues at stake
arrests, Defendants require the underlying arrest records as a
                                                                        in the action, the amount in controversy, the parties' relative
means of further verification that Plaintiff was in fact arrested
                                                                        access to relevant information, the parties' resources, the
on the dates listed.” Since the plaintiff s “New York State
                                                                        importance of the discovery in resolving the issues, and
Rap Sheet only shows one of Plaintiff’s 20 prior arrests,
                                                                        whether the burden or expense of the proposed discovery
thereby indicating that the remaining 19 arrests are sealed,”
                                                                        outweighs its likely benefit. Information within this scope
the defendants can only obtain those records with a “blanket
                                                                        of discovery need not be admissible in evidence to be
release.”
                                                                        discoverable.

 *2 Edwards contends that the defendants “waived the                    Fed. R. Civ. P. 26(b)(1).
particular objection that they now belatedly raise in this
instant letter,” because                                                A party may serve on any other party a request within
                                                                        the scope of Rule 26(b): (1) to produce and permit the
  [t]he Defendants admit that they did not serve Plaintiff              requesting party or its representative to inspect, copy,
  with a deficiency letter until October 5, 2017, where                 test, or sample the following items in the responding
  they requested that Plaintiff provide a blanket § 160.50              party’s possession, custody, or control: (A) any designated
  Release. Plaintiff responded by letter that same day stating          documents or electronically stored information—including
  that, “Plaintiff will not be providing a 160.50 release               writings, drawings, graphs, charts, photographs, sound
  beyond that which was provided at the outset of this                  recordings, images, and other data or data compilations
  litigation.” The defendants then waited an additional four            —stored in any medium from which information can be
  months to raise this issue again. Now, nearly five months             obtained either directly or, if necessary, after translation by
  after Plaintiff served his discovery responses and two                the responding party into a reasonably usable form; or (B)
  months after Plaintiff’s deposition, the Defendants seek              any designated tangible things.
  sealed documents which have no bearing on this litigation.
  Contrary to Defendants' contentions, at the outset of this            Fed. R. Civ. P. 34(a)(1).
  litigation, Plaintiff provided the Defendants with a § 160.50
                                                                       *3 “For each item or category, the response must either
  Release allowing them to access (1) sealed records related
                                                                      state that inspection and related activities will be permitted as
  to the arrest underlying this incident, and (2) a list of
                                                                      requested or state with specificity the grounds for objecting
  all of Plaintiff’s prior arrests. That Plaintiff responded to
                                                                      to the request, including the reasons.” Fed. R. Civ. P. 34(b)
  Defendants' document requests—six months ago—stating
                                                                      (2)(B). “A party seeking discovery may move for an order
  that the broader, blanket § 160.50 Release would be
                                                                      compelling an answer, designation, production, or inspection.
  provided was an error. Plaintiff objects to providing the
                                                                      This motion may be made if ... a party fails to produce
  blanket § 160.50 release on the grounds that it is irrelevant
                                                                      documents.” Fed. R. Civ. P. 37(a)(3)(B)(iv). Motions to
  to any claim or defense and is not proportional to the needs
                                                                      compel, pursuant to Fed. R. Civ. P. 37, are left to the sound
  of this case.
                                                                      discretion of the court. See United States v. Sanders, 211 F.3d
Edwards asserts that the defendants' request “is premised on          711, 720 (2d Cir. 2000).
their apparent belief that they will be permitted to inform the
                                                                      Application of Legal Standard
jury at trial about Plaintiff’s prior arrests that did not result


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
            Case 1:16-cv-03088-JGK-RWL Document 210 Filed 07/17/20 Page 6 of 10
Edwards v. City of New York, Not Reported in Fed. Supp. (2018)


                                                                        U.S. Dist. LEXIS 90050 at *1-2 (E.D.N.Y. Dec. 13, 2006).
The defendants' Document Request No. 12 does not seek
                                                                        The same conclusion was reached in Cicero v. City of
to inspect, copy, test or sample any documents or tangible
                                                                        New York, No. 11 CV 0360 (NGG) (CLP), 2011 U.S. Dist.
things, as Rule 34 of the Federal Rules of Civil Procedure
                                                                        LEXIS 80880, 2011 WL 3099898 .D.N.Y. July 25, 2011).
contemplates; rather, it requests that the plaintiff “[c]omplete
                                                                        Here, Plaintiff is claiming emotional injuries stemming
and provide the annexed blank authorization for access to
                                                                        from his arrest and prosecution at issue. Information about
plaintiff’s records that may be sealed pursuant to N.Y.C.P.L.
                                                                        his prior arrests is plainly relevant to mitigate or controvert
§§ 160.50 and 160.55.” No rule or binding authority requires
                                                                        his damages.
Edwards to “[c]omplete and provide ... the annexed blank
authorization” prepared by the defendants, and the defendants         Edwards served the defendants with: (i) the release pursuant
do not make citation to any authority to the contrary.                to CPL § 160.50 for sealed arrest records for the arrest that is
The defendants knew, on March 31, 2017, that Edwards                  the subject of his complaint; and (ii) a list of all prior arrests,
responded to their Document Request No. 12 by producing               as required by Local Civil Rule 83.10 of this court. Edwards
the same release that he already produced at the beginning            alleges in his complaint that, “[a]s a result” of the defendants'
of litigation, as required by Local Civil Rule 83.10 of this          conduct in connection with his arrest that is the subject
court. The defendants do not explain why they waited: (a)             of this action, he sustained “mental anguish, shock, fright,
from August 31, 2017, until October 5, 2017, to serve                 apprehension, embarrassment, humiliation, and deprivation
Edwards “with a deficiency letter”; or (b) from October               of his constitutional rights,” Docket Entry No. 1, ¶ 34. Given
5, 2017, when Edward responded to their deficiency letter             that Edwards does not make any allegations related to his
informing the defendants that he “will not be providing a             prior arrests, which are unrelated to the underlying arrest
160.50 release beyond that which was provided at the outset           in this action, the Court finds that Edwards’s prior arrest
of this litigation,” to February 23, 2018, to raise this issue with   records, sealed pursuant to CPL ¶ 160.50, are irrelevant to the
Court.                                                                claims and defenses in this action and not proportional to the
                                                                      needs of the case. Accordingly, Edwards’s objection to the
Notwithstanding the defendants' lack of diligence and the             defendants' Document Request No. 12, based on the ground of
fact that their Document Request No. 12 does not seek                 relevancy, is sustained, and compelling Edwards to “provide
any documents but requests that Edwards complete “the                 the proper blanket § 160.50 release” is not warranted. Given
annexed blank authorization” the defendants prepared, the             that Edwards need not “provide the proper blanket § 160.50
Court finds that Edwards did not waive his objection based            release,” no protective order is warranted.
on relevancy to the defendants' Document Request No. 12,
seeking, implicitly, all Edwards’s records sealed pursuant to
CPL § 160.50. In support of their position that Edwards’s             Conclusion
“full arrest history” is “relevant to any defenses regarding           *4 For the foregoing reasons: (a) the defendants' request
causation and the severity of ... plaintiff’s alleged damages,”       to “compel Plaintiff to provide a properly completed and
the defendants rely on “courts in this Circuit” that “routinely       executed blanket § 160.50 release by a date certain”; and (b)
require production of blanket § 160.50 Releases in false arrest       Edwards’s request “that the Court issue a protective order
and malicious prosecution cases.” However, the Court is not           regarding documents related to Plaintiff’s arrests,” in the
convinced by the explanation of relevancy proffered by the            parties' joint February 23, 2018 letter, Docket Entry No. 41,
defendants, namely,                                                   are denied.

    “[c]learly, it could be credibly argued that one who has had      SO ORDERED.
    a number of prior arrests and detentions is likely to have
    suffered less distress than one who has had a number of
    prior arrests and detentions is likely to have suffered less      All Citations
    distress than one who has never been detained.” Wilson
    v. City of New York, 06 Civ. 229 (AAR) (VVP), 2006                Not Reported in Fed. Supp., 2018 WL 1240305


Footnotes
1        CPL § 160.50(1) provides, in pertinent part: “Upon the termination of a criminal action or proceeding against a person in
         favor of such person ... the records of such action or proceeding shall be sealed.”



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  3
         Case 1:16-cv-03088-JGK-RWL Document 210 Filed 07/17/20 Page 7 of 10
Edwards v. City of New York, Not Reported in Fed. Supp. (2018)




End of Document                                         © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        4
           Case
           Case1:16-cv-03088-JGK-RWL
                1:16-cv-03088-JGK-RWL Document
                                      Document210
                                               208 Filed
                                                   Filed07/17/20
                                                         07/15/20 Page
                                                                  Page81of
                                                                         of10
                                                                            3




                                        THE CITY OF NEW YORK
JAMES E. JOHNSON
Corporation Counsel
                                       LAW DEPARTMENT                                   NICOLETTE PELLEGRINO
                                                                                         Assistant Corporation Counsel
                                              100 CHURCH STREET                                  Phone: (212) 356-2338
                                              NEW YORK, NY 10007                                   Fax: (212) 356-3509
                                                                                          Email: npellegr@law.nyc.gov


                                                                           July 15, 2020

     VIA E.C.F.
     Honorable John G. Koeltl
     United States District Judge
     United States District Court
     Southern District of New York
     500 Pearl Street
     New York, New York 10007

                      Re:   James Lastra v. City of New York, et al.,
                            16 Civ. 3088 (JGK) (RWL)

     Your Honor:

                    I am an Assistant Corporation Counsel in the Special Federal Litigation Division
     of the New York City Law Department and the attorney representing defendants the City of New
     York, New York City Police (“NYPD”) Officer Deshawn Edmonds, and NYPD Officer James
     Antoine (collectively, “Defendants”) in the above referenced matter. The Defendants write in
     opposition to the Plaintiff’s July 14, 2020 Letter.

      I.      Relevant Background

                     By way of background, on June 30, 2020, the parties participated in a discovery
     conference before the Court, and the Court ordered Plaintiff to, among other things, execute and
     produce a release that would allow the Defendants to obtain a list of his prior arrests, if any, from
     the NYPD. (See June 30, 2020 Dkt. Entry.) On July 1, 2020, the Court memorialized its rulings
     from the discovery conference and specifically directed Plaintiff to, by July 21, 2020, “provide a
     fully executed release for records from the arrest at issue in this case and for a list of his prior
     arrests, if any” (i.e., a release pursuant to Local Civil Rule 83.10, commonly known as “the
     Plan”) (hereinafter, “Release Pursuant to the Plan”). (See Dkt. No. 204.)

                     Fifteen days from the Court’s June 30, 2020 verbal Order, and fourteen days from
     the Court’s written Order, the Plaintiff e-mailed an extension request to your Honor, seeking an
     extension of time to file an appeal concerning the Court’s Order, mainly regarding the Release
     Pursuant to the Plan, and also to stay the deadlines set forth in the July 1, 2020 Order until the
     Court is able to make a decision on the Plaintiff’s appeal. (See Plaintiff’s July 14, 2020 Letter at
     pp. 1-2.) Among other reasons, Plaintiff argues that: (a) he did not have adequate time to prepare
      Case
      Case1:16-cv-03088-JGK-RWL
           1:16-cv-03088-JGK-RWL Document
                                 Document210
                                          208 Filed
                                              Filed07/17/20
                                                    07/15/20 Page
                                                             Page92of
                                                                    of10
                                                                       3




for the June 30, 2020 conference, and (b) the undersigned was “speaking in a tone that was not
audible” during the conference. Plaintiff further references Edwards v. City of New York, 16-
CV-9124 (PGG) (KNF), 2018 WL 1240305 (S.D.N.Y. Mar. 8, 2018) as authority for why the
Court should have ruled differently. (See id.)

II.     The Defendants Respectfully Request that the Court Deny the Plaintiff’s July 14,
        2020 Request.

               As an initial matter, in violation of the Court’s Individual Rules of Practice, the
Plaintiff did not seek the Defendants’ consent for an extension of time before contacting the
Court, nor did he note whether the Defendants consented to his July 14, 2020 Request.

                 In addition, the June 30, 2020 Conference, initially scheduled for March 24, 2020,
had been adjourned twice at the Plaintiff’s request, and for approximately three months, before
finally taking place on June 30, 2020. (See Dkt. Nos. 196-197, 202.) Upon information and
belief, Plaintiff did not seek any additional adjournment of the June 30, 2020 conference, nor did
he make any objection to the conference proceeding on June 30, 2020. In addition, during the
conference, Plaintiff did not complain about the quality of the undersigned’s audibility.1

              In any event, Defendants respectfully request that the Court deny Plaintiff’s
request because Plaintiff’s purported “appeal,” which is in fact an objection, is without merit. As
Magistrate Judge Lehrburger’s discovery rulings set forth in the July 1, 2020 Order regard non-
dispositive matters, Rule 72(a) of the Federal Rules of Civil Procedure governs. Rule 72(a)
states:

        Nondispositive Matters. When a pretrial matter not dispositive of a party’s claim
        or defense is referred to a magistrate judge to hear and decide, the magistrate
        judge must promptly conduct the required proceedings and, when appropriate,
        issue a written order stating the decision. A party may serve and file objections to
        the order within 14 days after being served with a copy. A party may not assign as
        error a defect in the order not timely objected to. The district judge in the case
        must consider timely objections and modify or set aside any part of the order that
        is clearly erroneous or is contrary to law.

Fed. R. Civ. Pro. R. 72(a) (emphasis added).

                Here, Plaintiff’s purported objection to Magistrate Judge Lehrburger’s July 1,
2020 Order is without merit because he is unable to demonstrate that any part of the Order is
“clearly erroneous or contrary to law.” (Id.) First, Plaintiff was required to provide the release at
issue at the outset of this litigation pursuant to the Plan, yet he failed to do so. Moreover, in the
Edwards case, which Plaintiff cites to in his request, the plaintiff had already provided the
defendants with a release pursuant to Local Civil Rule 83.10. See Edwards v. City of New York,

1
  Upon information and belief, at one point during the conference, the Plaintiff noted to the Court that he
had trouble hearing. As such, the Court and/or the undersigned repeated their relevant statement(s). Upon
information and belief, the Plaintiff made no specific complaints concerning whether the undersigned was
“speaking in a tone that was not audible.”
                                                    2
      Case
       Case1:16-cv-03088-JGK-RWL
            1:16-cv-03088-JGK-RWL Document
                                   Document210
                                            208 Filed
                                                 Filed07/17/20
                                                       07/15/20 Page
                                                                 Page10
                                                                      3 of 10
                                                                           3




No. 16-CV-9124 (PGG) (KNF), 2018 U.S. Dist. LEXIS 52080, at *3 (S.D.N.Y. Mar. 8, 2018).
Here, that is precisely the kind of release that Magistrate Judge Lehrburger’s July 1, 2020 Order
directed Plaintiff to execute and produce to the Defendants.

                Accordingly, the Defendants respectfully request that the Court deny the
Plaintiff’s application in its entirety.

                The Defendants thank the Court for its consideration.

                                                         Respectfully submitted,

                                                         ___/s/_ Nicolette Pellegrino_____
                                                         Nicolette Pellegrino
                                                         Assistant Corporation Counsel
                                                         Special Federal Litigation Division

CC:     VIA ELECTRONIC MAIL2
        James Lastra
        Plaintiff Pro Se
        jsavak@hotmail.com




2
 In accordance with the Court’s March 23, 2020 Order and the agreement between the parties concerning
electronic service pending the coronavirus pandemic, the Defendants will send a copy of this letter to the
Plaintiff via e-mail. (See Dkt. No. 197.)
                                                   3
